DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24-28 are objected to because of the following informalities:  With respect to claims 24-28, independent claim 24 contains two periods, specifically the limitations pertaining to the particle separator and feed line are separated by a period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: configured to in claims 6-10 and 24-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0079973).
Regarding claim 6, Chen discloses a system for performing chemical reactions, comprising:

 a mixing device configured to intimately contact the second stream comprising the second particulate catalyst with a catalyst stream, the catalyst stream comprising first particulate catalyst and second particulate catalyst at an elevated temperature, wherein the intimately contacting produces a mixed catalyst at a uniform temperature intermediate the elevated temperature and the reactor outlet temperature (see paragraph 0065, second reactor 32 is equipped with baffles or structured internals that help intimate contact and mixing of catalyst and feed molecules, see paragraph 0068-0069); 
a moving bed reactor configured to: 
contact the mixed catalyst with a first reactant, and  with a second reactant (see paragraph 0064, one or more feed distributors, 34, 34a, 34b);
a flow stream configured (45) to recover the reactor effluent from the moving bed reactor (see paragraph 0068).
 Thus Chen discloses a substantially similar system as the claimed invention, however does not explicitly disclose that the first reactant is contacted an intermediate temperature, wherein the mixture temperature is subsequently reduced to a second 
However the Examiner interprets, the claimed functional language not taught by the prior art, as a manner of operating the claimed system (i.e. apparatus), which does not impart any structural difference to the claimed system.
The Examiner notes, an apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case the claimed functional language not taught by Chen, relate to a manner of operating the apparatus which does not differentiate the claimed apparatus from the prior art apparatus, thus the claimed invention would have been obvious to one with ordinary skill in the art at the time of filing in view of Chen.
Regarding claim 24, Chen discloses a system for cracking hydrocarbons, comprising:
 a mixing zone configured to: 
receive a catalyst mixture comprising a first particulate catalyst and a second particulate catalyst at a first elevated temperature (see paragraph 0016, and 0064-0065, second reactor 32 may be equipped with baffles or structured internals that help intimate contact and mixing of catalyst and feed molecules); 

admix the catalysts in the catalyst mixture and the catalyst stream to provide a mixed catalyst (see paragraph 0065, baffles or structured internals); 
 a reaction zone configured to:
contact the catalyst mixture with a light naphtha feed to produce a hydrocarbon-catalyst mixture (see paragraph 0148, feed to the second reactor 32, may include naphtha, such straight run naphtha or recycle naphtha among other feeds); 
 contact the hydrocarbon-catalyst mixture with a light naphtha feed to produce a reactor effluent comprising first particulate catalyst, second particulate catalyst, and hydrocarbons (see paragraph 0064, Chen discloses wherein reactor 32 comprises one more feed distributers);  
48PATENT APPLICATION ATTORNEY DOCKET NO. 17344-368002 	a particle separator for separating second particulate catalyst from the reactor effluent to recover a hydrocarbon effluent stream comprising hydrocarbons and the first particles and the catalyst stream comprising second particulate catalyst (see paragraph 0068, separator 47),
a feed line (49) for returning separated second particles from the particle separator to the mixing zone (see paragraph 0069, recycle feed line).
Therefore Chen discloses a substantial portion of the applicant invention, Chen does not however teach the claimed functional language pertaining to the manner of operating the claimed system i.e. the intermediate temperature.

The Examiner notes, an apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case the claimed functional language not taught by Chen, relate to a manner of operating the apparatus which does not differentiate the claimed apparatus from the prior art apparatus, thus the claimed invention would have been obvious to one with ordinary skill in the art at the time of filing in view of Chen.
With respect to claim 25, Chen discloses the limitation of claim 24.
Chen further discloses the system further comprising: 
a riser reactor (3) for contacting a mixture of the first and the second particulate catalysts with a second hydrocarbon feedstock to convert at least a portion of the second hydrocarbon feedstock to lighter hydrocarbons and to recover a riser reactor effluent comprising the lighter hydrocarbons and the mixture of the first and second particulate catalysts (see paragraph 0018 and 0061-0063);

and a regenerator for regenerating first and second particulate catalyst recovered in the separation system (see paragraph 0018 and 0060-0061).
With respect to claim 26, Chen discloses the limitation of claim 24.  
Chen further discloses wherein the system further comprises a stripper disposed intermediate the separation system and the regenerator for stripping additional hydrocarbons from the separated particulate catalysts and for feeding the stripped particulate catalysts to the regenerator (see paragraph 0060).
With respect to claim 27, Chen discloses the limitation of claim 24.  
Chen further discloses the system further comprising a second separation system for separating a hydrocarbon product stream recovered from the second separator into two or more hydrocarbon fractions including the light naphtha fraction and the heavy naphtha fraction (see paragraph 0059, recycle cat naphtha, see paragraph 0148 ).
Regarding claim 28, Chen discloses the limitation of claim 25.
Chen further discloses wherein the apparatus further comprises a first feed line for feeding fresh second particulate catalyst to the reactor (43); a second feed line for feeding fresh first particulate catalyst to the regenerator(42)(see paragraph 0074).
Claim Rejections - 35 USC § 103
Claim 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0079973) in view of Goelzer (US 5,009,769) and Herbst et al (US 5,053,204).
Regarding claim 11, Chen discloses a process for the conversion of hydrocarbons, comprising: 
feeding a catalyst stream comprising a first particulate catalyst and a second particulate catalyst to a reactor, wherein the first particulate catalyst has a smaller average particle size and/or is less dense than the second particulate catalyst (see paragraph 0019); 
feeding a recycle cat naphtha (light naphtha feedstock and a heavy naphtha) feedstock to the reactor, wherein a first portion (34b)of the recycle cat naphtha (the light naphtha feedstock) is introduced to the reactor at a lower elevation than a second portion (34a) (the heavy naphtha feedstock) (see paragraph 0064 and 0148, figure 1); 
contacting the first and second portion of the recycle cat naphtha (light and heavy naphtha feedstocks) with the first and second particulate catalysts to react hydrocarbons contained therein (see paragraph 0064-0065); 
recovering an overhead product from the reactor comprising a converted hydrocarbon effluent, the second particulate catalyst, and the first particulate catalyst (see paragraph 0019); 
separating the second particulate catalyst from the overhead product to provide a first stream comprising the first particulate catalyst and the converted hydrocarbon 
returning the separated second particulate catalyst in the second stream to the reactor (see paragraph 0019).  
Chen does not however disclose wherein recycle cat naphtha comprises a light and heave naphtha, such that the light naphtha is introduced into a lower portion of the reactor relative to the recycle heavy naphtha, as claimed.
However in a related field Goelzer discloses a process for cracking of recycled light, heavy and intermediate virgin naphthas boiling in the range from 10°F to 450°F and heavy FCC naphthas boiling in the range from 150°F to 425°F, to produce, among other things, high octane gasoline, light olefins for alkylation or other reactions to produce high octane blending stock or for petrochemical manufacture, and a common light cycle oil stream (see col 6 lines 1-15 and figure 1).
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to modify Chen with the claimed recycled light and heavy naphtha, as said feedstocks are conventionally recycled to a catalytic cracker to produce light olefins for alkylation or other reactions to produce high octane blending stock or for petrochemical manufacture, thus overlapping with the Chen intended purpose.
The prior combination does not however disclose introducing the recycled light naphtha fraction at a lower position than the heavy naphtha fraction as claimed.
However in related catalytic cracking process, Herbst discloses a catalytic process, wherein a light naphtha (straight run naphtha) is introduced into a reactor at a lower position of a recycled heavy naphtha feedstock (see figure 1, col 10 lines 5-40) so 
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to modify the prior combination with a recycle cat naphtha comprising a light and heavy naphtha, such that the light naphtha is introduced into a lower portion of the reactor relative to the recycle heavy naphtha, as claimed, in view Herbst, as the lighter fraction is more difficult to crack than conventional FCC feedstock.  
Regarding claim 12-13, the prior combination teaches the limitation of claim 11.
Chen does not explicitly disclose wherein the catalyst stream is at a temperature in the range from about 1300°F to about 1500°F; the contacting the light naphtha feedstock is at a temperature in the range from about 900°F to about 1250°F; the contacting the heavy naphtha feedstock is at a temperature in the range from about 850°F to about 1200°F; the overhead product stream is at a temperature in the range from about 700°F to about 1150°F.
However Chen discloses wherein the operating temperature of the reactor is from about 400°C-700°C (752°F to 1292°F) and controlled with catalyst from the regenerator, and regenerator operating temperatures include a temperature from about 640°C (1184°F) to about 750°C (1382°F).
Thus the claimed conditions would have been obvious one of ordinary skill in the art at the time of filing through routine optimization, as generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 14, the prior combination teaches the limitation of claim 11.
Chen discloses the process further comprising recovering a bottoms product from the reactor comprising the second particulate catalyst (see paragraph 0017).  
Regarding claim 15, the prior combination teaches the limitation of claim 11.
Chen discloses the process further comprising: feeding a hydrocarbon feedstock and a mixture of first particulate catalyst and second particulate catalyst to a second reactor (see paragraph 0018);
 contacting the mixture of first and second particulate catalysts with the hydrocarbon feedstock to crack the hydrocarbon feedstock and form a second reactor effluent comprising lighter hydrocarbons and a mixture of first and second particulate catalysts (see paragraph 0018);
 feeding both of the first stream (36c) and the second reactor effluent (3 effluent) to a separator (8) (see figure 1);
separating the first and second particulate catalysts from the lighter hydrocarbons and the converted hydrocarbon effluent to recover a hydrocarbon product and form a mixed catalyst comprising entrained hydrocarbons (see paragraph 0018).
Regarding claim 16, the prior combination teaches the limitation of claim 15.
Chen further discloses wherein the second reactor is a riser reactor (see paragraph 0018).
Regarding claim 17, the prior combination teaches the limitation of claim 15.

Regarding claim 18, the prior combination teaches the limitation of claim 17.
Chen further discloses wherein the process further comprises regenerating the first and second particulate catalysts in the regenerator.
Regarding claim 19, the prior combination teaches the limitation of claim 18.
Chen further discloses wherein the catalyst stream fed to the reactor comprises regenerated first and second particulate catalysts from the regenerator (see paragraph 0061 and 0064).
Regarding claim 20, the prior combination teaches the limitation of claim 17.
Chen further discloses feeding fresh second particulate catalyst to the reactor (see paragraph 0074); feeding fresh first particulate catalyst to the regenerator (see paragraph 0074).
Regarding claim 21, the prior combination teaches the limitation of claim 15.
Chen further discloses feeding a mixture of first particulate catalyst and second particulate catalyst from the regenerator to the second reactor as the mixture of first and second particulate catalyst fed to the second reactor (see paragraph 0061, 0062 and 0064).
Regarding claim 22, the prior combination teaches the limitation of claim 11.
Chen further discloses wherein the second particulate catalyst comprises ZSM-5 or ZSM-11, and wherein the first particulate catalyst comprises a Y-type cracking catalyst or an FCC cracking catalyst (see paragraph 0067). 

Chen further discloses separating the hydrocarbon products into two or more hydrocarbon fractions including a recycle cat naphtha; and feeding cat naphtha to the reactor (see paragraph 0124 and 0148).
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-5, the closest prior art Chen (US 2018/0079973) discloses a process for the conversion of hydrocarbons, comprising:
separating an effluent from a moving bed reactor, the effluent being at a reactor outlet temperature and comprising a reaction product, a first particulate catalyst, and a second particulate catalyst, wherein the first particulate catalyst has a smaller average particle size and/or is less dense than the second particulate catalyst, to recover a first stream comprising the reaction product and the first particulate catalyst and a second stream comprising the second particulate catalyst(see abstract) ; 
admixing the second stream comprising the second particulate catalyst with a regenerated catalyst stream, the regenerated catalyst stream comprising first particulate catalyst and second particulate catalyst at an elevated temperature, wherein the admixing produces a mixed catalyst at a temperature intermediate the elevated temperature and the reactor outlet temperature (see paragraph 0064-0065);
 contacting, in the moving bed reactor, the mixed catalyst and a light naphtha feedstock to react hydrocarbons therein (see paragraph 0148), 

However the closest prior art Chen does not teach or suggest to one with ordinary skill in the art, the process steps of allowing the endothermic reaction to reduce the temperature of the mixed catalyst to a second intermediate temperature; subsequently contacting, in the moving bed reactor, the mixed catalyst at the second intermediate temperature and a heavy naphtha feedstock to react hydrocarbons therein.
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 7, the claims relate to a mixing device comprising a standpipe comprising: a first inlet to receive the second stream from the separator; a second inlet to receive the catalyst stream from a catalyst regenerator; and an outlet to supply the mixed catalyst to the moving bed reactor, that is not taught or suggested to by the closest prior art.
With respect to claims 8-10, the closest prior art Chen discloses a substantial portion of the applicant invention, however does not teach or suggest to one with ordinary skill in the art to modify the apparatus with a first catalyst distributor disposed in a lower portion of the moving bed reactor, the catalyst distributor configured to receive the second stream from the separator and to disperse the second catalyst contained in the second stream into the moving bed reactor; a second catalyst distributor disposed proximate the first catalyst distributor configured to receive the catalyst stream from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUAN C VALENCIA/Examiner, Art Unit 1771                   

/Randy Boyer/
Primary Examiner, Art Unit 1771